Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100960187-14 Filing Date and Time 12/28/2010 1:59 PM Entity Number E0624292010-3 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation Quinko-Tek International, Inc. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent VcorpSERVICES, LLC. Name o Noncommercial Registered Agent OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Officer or Other Position with Entity Nevada Zip Code Street Address City Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of 150,000,000 shares of common stock 10,000,000 shares of blank check preferred stock Number of shares with Par value shares without par value: Per share: $ par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1. Ira Kroo Name 1855 Hymus Blvd Dorval, Que H9PIJ8 Street Address City State Zip Code 2.Joshua Kroo Name 1855 Hymus Blvd Dorval, Que H9PIJ8 Street Address City State Zip Code 5. Purpose: (optional; see instructions) The purpose of this corporation shall be: 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Ira Kroo. /s/ Ira Kroo Name Incorporator Signature: 1855 Hymus Blvd Dorval, Que H9PIJ8 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent. I hereby accept appointment as Registered Agent for the above named corporation. 12-28-10 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees.
